NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
ARNOLDO ROJERO,
Plair,tiff-Appellant,
V.
UNITED STATES,
Defendant-AppelZee.
2011_5111 _
Appea1 from the United States Court of Federa1
C1ain1s in case no. 10-CV~670, Senior Judge Jan1es F.
MeroW.
ON MOTION
ORDER
The United States moves for a nine-day extension of
time, until Septernber 3U, 2011, to tile its response to this
court’s August 22, 2011 show cause order.
Upon consideration thereof,
IT IS ORDERED THATI
The motion is granted

ROJERO V. US
FoR THE COURT
3EP 2 0 2911 131 Jan H0rba1y
Date J an Horba1y
Clerk
ccc Arno1do Rojero
AIexander V. Sverd1ov, Esq.
319 u.s. co
ms
ge
sir
3u"nl"
H'l
2
0
APPF.ALs ma
r».L macon
SEP 2 0 2011
1AN |'lDRBALY
C|.M(